Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Priority
This application is a CON of 15/886124 (filed 2/1/2018) PAT 10653151. 

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 6/27/2022 is acknowledged. Upon further consideration, the requirement for species election is hereby withdrawn.
Claims 13-20 are withdrawn for examination because they draw to nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 4 and 7-12 are under examination. 

Withdrawal of Rejections:
In view of Certificate of Deposit and Viability Statement, the 112(a) rejections are hereby withdrawn.
In view of amended claim and applicant’s arguments, the 102(a)(1) rejections are hereby withdrawn.
In view of amended claim and applicant’s arguments, the 103(a) rejections are hereby withdrawn.


	Amendment to specification is accepted.

Maintenance of Rejections (including modification due to amendments):
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 4 and 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that the claims recite a natural phenomenon that do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP §2106.
The existing two-step analysis of subject-matter eligibility under 35 U.S.C. § 101 includes: (Step 1) must be directed to one of the four statutory categories recited in §101; (Step 2A) whether the claim is directed to judicial exceptions (i.e., a law of nature, natural phenomenon, or natural product); and (Step 2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims are directed to a natural phenomenon. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception (natural phenomenon). 
Regarding Step 1 (Yes), all of the claims are drawn to a product under 35 U.S.C. § 101. 
Regarding Step 2A (Prong one, Yes), for independent claim 1, the judicial exception (JE) is a natural phenomenon. Claim 1 direct to a composition comprises: a protein source and a Bacillus amyloliquefacien strain, both exist in nature, thus the claimed composition can be a nature occurring/growing product: nature occurring Bacillus amyloliquefacien strain grow on soybean plant, for example, see Buensanteai (Thai J of Agricultural Science, page 101, abstract, line 1++) or Chi (Food Science and Technology, 2016, 68:619-625): Bacillus amyloliquefacien fermented soybean meal (page 619, abstract, line 1++). Does the claim recite additional elements that integrate the judicial exception into a practical application: (Prong two, No), because the composition including a protein source which is recited at a high level of generality and fails to meaningfully limit the claim, it does not require any particular application of the recited composition, accordingly these limitations do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: Yes). 
Regarding Step 2B, the claimed composition as a whole does not amounts to significantly more than the recited exception. The claims are not eligible. 

Response to Argument
Applicant’s arguments filed 11/2/2022 have been fully considered but they are not persuasive.
Applicant argued that claim 1 concerns a non-natural combination of a Bacillus amyloliquefaciens strain and a processed plant-based protein source.
It is the examiner’s position that plant-based protein source and a Bacillus amyloliquefaciens strain are each product of nature. There is no indication in the specification that the combination of two naturally occurring products have any characteristic (structural, functional, or otherwise) that are different from their naturally occurring counterparts, thus does not amounts to significantly more than the recited exception. They do not amount to “significantly more” than those products themselves unless the combination results in the components acquiring new properties they do not have on their own. See Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1984). 
Thus the claims do not amount to significantly more that natural phenomenon, therefore is not eligible under 101. Additional limitations are needed to integrates the claims to a patent-eligible practical application. 

New Rejections due to amendments:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 4 and 9-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of by Chi (Food Science and Technology, 2016, 68:619-625) and Ji, Buensanteai in view of Kloepper (International J of Poultry Science, 2004, 3(5):361-364, IDS).
Chi teaches a composition comprising a solid processed plant-based protein source (fermented soybean meal/flour: FSBM, page 620, left column, 3rd full paragraph, line 6++) and Bacillus amyloliquefaciens strain (page 620, left column, 3rd full paragraph, line 3++).
Buensanteai teaches a composition comprising a protein source (extract from culture broth, page 101, abstract, line 3++, page 103, left column, 2nd full paragraph, which is considered processed protein source for claim 2) and Bacillus amyloliquefaciens strain (strain KPS46, page 101, abstract, line 1++) in an amount effective to control fungal growth: 1x108 cfu/ml (page 103, right column, line 6++). For claim 11, the reference further teaches a seed: soybean seeds (page 103, left column, 3rd full paragraph, line 9++).
Ji teaches a composition comprising a protein source (media with tryptic soy agar which contains tryptic soy protein, page 235, left column, 1st full paragraph, line 8++, for claims 1-4) and Bacillus amyloliquefaciens strain (strain CNU114001, page 234, abstract, line 2++) in an amount effective to control fungal growth (page 238, Fig. 2).
Chi/Ji/Buensanteai does not explicitly teach the amount of Bacillus amyloliquefaciens strain per gram of the protein source (soybean flour or cotton seed meal) as recited in claims 1 and 12, the amount of Bacillus amyloliquefaciens strain in soil as recited in claims 9-10. 
However, Ji teaches antifungal (strain of Fusarium oxysporum) activity of a Bacillus amyloliquefaciens strain CNU114001 (page 236, left column, 3rd full paragraph++, page 238, Fig. 2) and culturing of bacteria with tryptic soy agar (page 235, left column, 1st full paragraph, line 8++). Buensanteai teaches growth promotion effect (page 111, right column++) of composition comprising extract/protein source and Bacillus amyloliquefaciens strain by planting treated seeds in pot soil (page 103, right column, 2nd full paragraph, line 2++).
Kloepper teaches the importance of formulation technologies as one of the key approaches to increase efficacy of plant growth promotion and elicitation of systemic disease protection in plant (page 1265, right column, 6th full paragraph, line 5++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use soybean flour as protein source with 107 to 109 cfu/g of a Bacillus amyloliquefaciens strain formulation to improve plant growth/antifungal activity.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach plant-growth-promoting bacteria strains/composition and Kloepper teaches the importance of formulation technologies as one of the key approaches to increase efficacy of plant growth promotion and elicitation of systemic disease protection in plant (page 1265, right column, 6th full paragraph, line 5++). In addition, it would have been obvious to one skilled in the art to optimize the formulation concentration (of 107 to 109 cfu/g strain per gram of protein source) and application ratio (in soil) as taught by cited references to achieve the predictable result of improving plant antifungal activity.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various components of the claimed composition including optimize the Bacillus amyloliquefaciens concentration and application ratio in soil etc. is routine and known in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 4 and 7-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 and 6-10 of USPN 10653151. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a composition comprising the same strain of Bacillus amyloliquefaciens and a protein source, wherein the patent directs to method of using the composition, therefore, the composition of the instant application are rendered obvious of the patent.

Response to Argument
Applicant requests that the rejection be held in abeyance until the claims are otherwise in condition for allowance, therefore the rejection is maintained. 

Conclusion
No claim is allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653